Citation Nr: 1229766	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to May 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2011, the Veteran withdrew from the appeal the claim of service connection for diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In statements in July 2007 and in August 2011, the Veteran asserted that hypertension was caused by and aggravated by posttraumatic stress disorder.

In November 2004 and in April 2009, the RO notified the Veteran of the information and evidence needed to substantiate the claim of service connection for hypertension as due to an injury, disease, or event in service (direct service connection).  The notice was insufficient as to the claim of service connection for hypertension caused by or aggravated by posttraumatic stress disorder (secondary secondary service connection).  

Also, the evidence of record is insufficient to decdide the claim of service connection by aggravation and further development under the duty to assist is needed. 



Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim of service connection for hypertension as secondary to service-connected posttraumatic stress disorder. 

2.  Arrange to have the Veteran's file reviewed by a VA cardiologist determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that hypertension is aggravated by service-connected posttraumatic stress disorder. 

In formulating an opinion, the VA examiner is asked to consider that:  

In this context, the term "aggravation" means a permanent increase in the hypertension, that is, an irreversible worsening of hypertension beyond the expected clinical course and character of hypertension due to service-connected posttraumatic stress disorderd as contrasted to a temporary worsening of symptoms.  










If, after a review of the record, an opinion cannot be rendered without resort to speculation, please clarify whether the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge, after a review of the literature, if necessary, and that there is no other factual development, if procurable, that would facilitate a more conclusive opinion.  

3.  On completion of the development, the claim should be adjudicated.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


